Citation Nr: 0715917	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  04-07 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for multiple myeloma.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel





INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968, including service in Vietnam from April 1967 to 
February 1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision in 
which the RO denied the benefits sought on appeal.    

The Board's decision on the claim for service connection for 
multiple myeloma is set forth below.  The claim for service 
connection for PTSD is addressed in the remand following the 
order; that matter is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran when further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and development action needed to 
adjudicate the claim herein decided is set forth below.

2.  The current medical evidence does not show the presence 
of multiple myeloma.


CONCLUSION OF LAW

The criteria for service connection for multiple myeloma are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a pre-rating letter 
dated in June 2002.  In that letter, the RO informed the 
veteran of the types of evidence needed in order to 
substantiate his claim  on appeal.  The RO also informed the 
veteran of the types of evidence needed to substantiate his 
claim for service connection.  VA has also in effect informed 
the veteran of the division of responsibility between the 
veteran and VA for obtaining that evidence, and VA requested 
that the veteran provide any information or evidence in his 
possession that pertained to such a claim.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). 

Regarding the Dingess/Hartman notice requirements , the Board 
finds that, with respect to the claim herein decided, the 
veteran's status is not at issue, and the RO notified the 
appellant of the current disability and nexus requirements in 
the letter noted above.  While the RO has not furnished to 
the veteran information pertaining to the assignment of 
disability ratings and effective dates, on these facts, such 
omission is harmless.  As the decision herein denies the 
claim for service connection for multiple myeloma, no 
disability rating or effective date is being, or is to be, 
assigned; hence, there is no possibility of prejudice to the 
veteran under the requirements of Dingess/Hartman.

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records and VA and private medical records, and 
statements made in support of the veteran's claim.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim herein decided.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the appellant or to have any effect 
on the appeal.  Thus, any such error is deemed harmless and 
does not preclude appellate consideration of the matters on 
appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006) (rejecting the argument that the Board 
lacks authority to consider harmless error).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Entitlement to Service Connection

The veteran claims entitlement to service connection for 
multiple myeloma.  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303(a) (2006).  Service 
connection may be granted for any disease initially diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In this case, the veteran contends that he has multiple 
myeloma as a result of herbicide exposure.  Under the 
provisions of 38 C.F.R. § 3.309(e), if a veteran was exposed 
to an herbicide agent, including Agent Orange, during active 
military, naval, or air service and has a disease listed in 
38 C.F.R. § 3.309(e), such disease shall be service connected 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met even 
though there is no record of such disease during service, 
provided that the rebuttable presumption provisions of § 
3.307(d) are also satisfied.  These diseases include multiple 
myeloma.

Pursuant to 38 C.F.R. § 3.307(a)(6)(iii), a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam Era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 (the "Vietnam Era").

In this case, the veteran's service records reflect that he 
served in Vietnam during the Vietnam era; hence, his exposure 
to herbicides during such service is presumed.  Also, as 
indicated above, multiple myeloma is among the diseases for 
which presumptive service connection, based on herbicide 
exposure, is presumed.  Those facts notwithstanding, in this 
case, the claim for service connection must be denied on the 
basis that there is no current medical evidence of multiple 
myeloma.  

Myeloma is defined as a tumor composed of cells of the type 
normally found in the bone marrow.  See Dorland's Illustrated 
Medical Dictionary 1090 (28th ed. 1994).  Multiple myeloma is 
defined as a disseminated type of plasma cell dyscrasia 
characterized by multiple bone marrow tumor foci.  Id.  

In this case, none of the medical records contained in the 
claims file show that the veteran has been diagnosed with 
multiple myeloma, or any form of myeloma.  Multiple myeloma 
is not listed anywhere in the claims file as a diagnosis, nor 
is it reflected on any problem list of any medical record.  
In fact, the evidence of record does not reflect a diagnosis 
of any type of cancer.  VA treatment records include an 
October 2001 consultation sheet in which a consultation was 
requested to evaluate some possible basal cell cancers, with 
leg, forehead, and facial lesions.  The provisional diagnosis 
was facial lesions, but the requested consultation was 
cancelled because the veteran had dual consults scheduled.  
Subsequently, a January 2002 consultation sheet shows that 
the veteran was being evaluated for having popular white 
lesions 2 mm in diameter scattered over the forehead and 
arms, which appeared like actinic keratosis.  The provisional 
diagnosis was papular lesions.  

A papular lesion is not a cancer.  See Dorland's Illustrated 
Medical Dictionary 917, 1224 (28th ed. 1994).  Although 
actinic keratosis may give rise to a squamous cell carcinoma, 
it is not a carcinoma, and is not a melanoma or precursor of 
melanoma.  Id. at 879, 1090.  

In sum, the record does not include any competent evidence of 
any current multiple myeloma, and neither the veteran nor his 
representative has presented, identified, or even alluded to 
the existence of any such evidence. 

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, where as here, the competent 
evidence does not establish the existence of the disability 
for which service connection is sought, there can be no valid 
claim for service connection for that disability-on any 
basis.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In adjudicating the claim, the Board has considered the 
veteran's own assertions advanced in connection with the 
appeal.  However, such assertions do not provide persuasive 
evidence to support either claim. While the veteran is 
competent to provide information regarding the symptoms he 
currently experiences and has experienced since military 
service, as a layperson without the appropriate medical 
training and expertise, he is not competent to offer a 
probative opinion on a medical matter, such as the diagnosis 
of a specific disability.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  Hence, any lay 
assertions in this regard have no probative value.

Accordingly, the claim for service connection for multiple 
myeloma must be denied.  In reaching this conclusion, the 
Board has considered the benefit-of-the-doubt doctrine; 
however, as no competent evidence supports the claim, that 
doctrine is not for application in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for multiple myeloma is denied.


REMAND

The Board finds that additional RO action on the claim for 
service connection for PTSD is warranted.  

The evidence reflects that the veteran has been diagnosed 
with PTSD.  However, the RO has essentially denied this claim 
because of the absence of any verifiable in-service stressor 
to support a current diagnosis of PTSD.  See 38 C.F.R. 
§ 3.304(f).    

In a PTSD questionnaire received in September 2002, the 
veteran reported that he experienced the following events 
that he felt contributed to his PTSD.  First, about one month 
after arriving in Vietnam, his unit got hit with mortars.  
They stayed in the bunker all night, and when he stood up, he 
cut his head on a piece of shrapnel.  This occurred in around 
April or May 1967; located at the Marine Corp Supply Base a 
few miles outside of DaNang, at a small village the veteran 
called "Dog Patch," which was just off their compound.

Second, he and others "went to Hill 327 to get food and 
things for a bunch of us, and hitched a ride back.  When a 
truck picked us up, they told us to jump in the back.  When 
we climbed in back they took off and we ended up sitting on a 
bunch of Viet Cong bodies." This occurred sometime between 
March 1967 to March 1968.  The veteran indicated that the 
location was just off Hill 327 and/or at "Supply Base."

The veteran's DD Form 214 shows that he served in the Marine 
Corp with 10 months six days of foreign and/or sea service.  
He received the National Defense Service Medal, Vietnam 
Service Medal with one star, and Vietnam Campaign Medal 
w/device.  Service records show that he served in Vietnam 
from April 1967 to February 1968.  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy." See Gaines v. 
West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressor(s) is 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to the actual occurrence, and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with his 
circumstances, conditions, or hardships of such service.  See 
38 U.S.C.A. § 1154(b) (West 2002); Doran v. Brown, 6 Vet. 
App. 283, 289 (1994); 38 C.F.R. § 3.304(d)(f)(2006).

In this case, the veteran's military citations and other 
supportive evidence submitted do not by themselves verify 
that a veteran engaged in combat with the enemy.  Also, as of 
yet, the claims file does not contain credible supporting 
evidence that the veteran's claimed in-service stressors 
actually occurred.  

Review of the claims file reflects that the RO submitted a 
request to the Marine Corps Historical Center.  Associated 
with that request, the claims file contains certain documents 
titled Headquarters Battalion Command Chronology for March 
1967.  These documents do not appear to be of the general 
type that would be beneficial in providing verification of 
the veteran's claimed traumatic stressors.    

Under these circumstances, the Board finds that, after 
obtaining additional evidence from the veteran, the RO should 
undertake further action to attempt to independently verify 
the veteran's claimed stressors.  

The appellant should be offered an opportunity to provide 
additional specific information pertaining to his alleged 
stressors, to include the incidents described above.  He 
should be asked to provide specific information regarding the 
specific traumatic stressful incidents he experienced in 
Vietnam on which he bases his claim for service connection 
for PTSD.  The appellant should be asked if he has remembered 
any more details, particularly names of individuals wounded 
or killed, and he should be reminded that he can also provide 
statements by individuals who served with him that include 
more particular details.  These statements could include 
statements from others who were involved in or were cognizant 
of the episodes when his unit got hit with mortars, or who 
rode with him in the truck when the group discovered bodies 
in the truck.  

Then, the RO should again contact the Marine Corps Historical 
Center, as well as any other appropriate entity(ies) to 
research his unit and other records to obtain information to 
corroborate the occurrence of the claimed in-service 
stressful experiences.  The Board notes that daily personnel 
actions such as wounded or killed in action can be obtained 
directly from the Director, National Archives and Records.  

In the event that the RO determines that the record 
establishes the occurrence of stressor or stressors, the RO 
should arrange for the veteran to undergo examination, by a 
psychiatrist, at an appropriate VA medical facility.  
Provided that at least one of the claimed stressors is 
eventually verified, a medical opinion would be necessary to 
address whether a diagnosis of PTSD is linked to one or more 
verified stressor(s).

Regardless of what action the RO takes on remand, in addition 
to the stressor development noted above, the RO should obtain 
and associate with the claims file all outstanding VA mental 
health records.  The claims file currently includes 
outpatient treatment records from the Dorn VA Medical Center 
in Columbia, South Carolina, most recently dated in January 
2004.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998);  Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the Dorn VAMC 
since January 2004, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2006) as regards requests 
for records from Federal facilities. 

Further, to ensure that all due process requirements are met, 
the RO should give the veteran another opportunity to present 
information and evidence pertinent to the claim on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West  2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2006) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO should provide information as to what 
evidence is needed to establish the claim, on the merits, and 
should request that the appellant submit all evidence in his 
possession. 

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the current procedures prescribed in 38 C.F.R. § 
3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A  (West 2002); 38 C.F.R. § 3.159 (2006).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim remaining on appeal. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1. The RO should obtain from the Dorn VAMC 
copies of all outstanding records of 
psychiatric evaluation and/or treatment of 
the veteran, from January 2004 to the 
present.  In requesting these records, the 
RO should follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

2.  The RO should furnish to the appellant 
and his representative a letter requesting 
that the appellant provide information, 
and, if necessary, authorization, to 
enable it to obtain any additional 
evidence pertinent to the claim for 
service connection for PTSD that is not 
currently of record.   The letter should 
include a summary of the pertinent 
evidence currently of record, and specific 
notice as to the type of evidence 
necessary to substantiate the claim.  

The RO should also invite the appellant to 
submit all pertinent evidence in his 
possession that is not already of record, 
and explain the type of evidence that it 
is his ultimate responsibility to submit.  

The RO's letter should clearly explain to 
the appellant that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  The RO should contact the appellant 
and request that he provide more specific 
information regarding his reported 
stressful events during service in 
Vietnam-to specifically include the April 
or May 1967 mortar attack on his unit.  
This includes supporting details such as 
the specific location, names of any 
individuals involved, and time frame 
during which the claimed incident(s) 
occurred (preferably, within no more than 
a 60-day time period for each claimed 
incident).  The veteran is advised that 
this information is vitally necessary, and 
that he must be as specific as possible, 
since without such detailed information, 
independent verification cannot be 
accomplished. The RO should also invite 
the appellant to submit "buddy statements" 
containing verifiable information 
regarding the events claimed as 
"stressors" during his military service.  

5.  Unless the RO determines that 
sufficient evidence corroborating at least 
one of the claimed in-service stressful 
experiences has been associated with the 
claims file, the RO should undertake 
necessary action to attempt to 
independently verify the occurrence of the 
veteran's alleged in-service stressful 
experience(s)-to specifically include the 
April or May 1967 mortar attack on his 
unit.  Such should include contact with 
the Marine Corps Historical Center.  The 
RO should forward to each contacted entity 
all supporting evidence (to include any 
evidence submitted by the veteran).  If 
the research of available records for 
corroborating evidence leads to negative 
results, the RO should notify the veteran 
and his representative, and afford them 
the opportunity to respond.  The RO should 
also follow up on any additional action 
suggested by the Marine Corps Historical 
Center or other contacted entity. 

6.  After associating with the claims file 
all available records and/or responses 
received from each contacted entity 
(pursuant to the development requested in 
paragraphs 4 and 5, above), the RO should 
prepare a report detailing the occurrence 
of any specific in-service stressful 
experience(s) deemed established by the 
record.  This report is then to be added 
to the veteran's claims file.  If the 
occurrence of no claimed in-service 
stressful experience(s) is/are verified, 
then the RO should so state in its report, 
skip the development requested in 
paragraphs 7 and 8, below, then proceed 
with paragraph 9.  

7.  .  If and only if evidence 
corroborating the occurrence of any of the 
aforementioned claimed in-service 
stressful experiences is received should 
the RO arrange for the appellant to 
undergo appropriate VA psychiatric 
examination, by a physician, at an 
appropriate VA medical facility.  The 
entire claims file must be made available 
to the physician designated to examine the 
appellant, and the report of examination 
should include discussion of the 
appellant's documented psychiatric history 
and assertions.  All tests and studies, 
including psychological testing, if deemed 
warranted, should be accomplished (with 
all results made available to the 
requesting psychiatrist prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.  

In rendering a determination as to whether 
the diagnostic criteria for PTSD are met, 
the examiner is instructed that only (a) 
specifically corroborated in-service 
stressful event(s) may be considered for 
the purpose of determining whether 
exposure to such in-service event has 
resulted in PTSD.  If a diagnosis of PTSD 
is deemed appropriate, the examiner must 
identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).

The examiner should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report. 

8.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

9.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

10.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for service 
connection for PTSD in light of all 
pertinent evidence and legal authority.

11.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


